Citation Nr: 0620839	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-34 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant/claimant is shown to have served in the 
National Guard and had periods of active duty for training 
(ACDUTRA) and of inactive duty training (INACDUTRA) between 
April 1956 and February 1959.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 decision letter of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2005, 
the appellant appeared at a videoconference hearing before 
the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2003 rating decision the RO found (see 
Introduction of November 7, 2003 rating decision) that the 
claimant is a Peacetime veteran with active Army service from 
April 23, 1956 to November 11, 1957.  A statement of the case 
(SOC) issued at the same time noted he had "military 
service" from April 1956 to February 1959.  The record 
before the Board does not contain any document that reflects 
active (veteran status conferring) service, and this matter 
requires clarification.  

Furthermore, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

Here, the RO last considered the appellant's claim in March 
2004.  Since then additional evidence has been received, 
specifically a letter from a private doctor regarding the 
disability at issue.  This evidence has not been considered 
by the RO, and the appellant has not waived initial AOJ 
consideration of the evidence.  In fact, in May 2006 
correspondence he specifically requested that the Board 
remand his case for AOJ initial consideration of the 
evidence.  Under DAV, the Board has no recourse but to remand 
the case for such initial AOJ consideration of the additional 
evidence.

Additionally, the Board must address which issue or issues 
are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal after a SOC is furnished to the appellant.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the claimant must express timely 
disagreement with the decision (by filing the NOD within one 
year of the date of mailing of notice of the RO decision), VA 
must respond by explaining the basis of the decision to the 
claimant (in the form of a SOC), and finally, the appellant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

Here, the March 2003 decision letter denied service 
connection for bilateral hearing loss and tinnitus because 
the appellant did not have qualifying service.  The appellant 
filed a timely NOD as to the denial of service connection for 
hearing loss, but did not raise disagreement regarding denial 
of the tinnitus claim.  A subsequent November 2003 rating 
decision denied service connection for hearing loss and 
tinnitus on the merits.  In a December 2003 statement, the 
appellant stated his disagreement with the November 2003 
rating decision and submitted a letter from Dr. J. E. S. that 
stated the claimant had a history of hearing loss and 
tinnitus.  Although the claimant's statement can be 
reasonably construed as an expression of disagreement with 
the November 2003 denial of service connection for both 
hearing loss and tinnitus, the RO has not issued an SOC 
addressing the matter of service connection for tinnitus.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when 
this occurs the Board must remand the case and instruct the 
RO that the issue remains pending in appellate status (see 
38 C.F.R. § 3.160(c)) and requires further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that this claim is not before the Board at this 
time, and will only be before the Board if the appellant 
files a timely substantive appeal after the SOC is issued.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate a claim for service connection, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
the notice deficiencies.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should clarify whether the 
claimant had any active (veteran status 
conferring) duty (vs. only periods of 
ACDUTRA and INACDUTRA) and advise him of 
the determination.  If he only had periods 
of ACDUTRA and INACDUTRA the RO should ask 
the claimant to specify the period of such 
service on which the claim(s) are based.   

2.  The RO must provide the appellant with 
notice regarding the rating of bilateral 
hearing loss and tinnitus and effective 
dates of awards as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).

3.  The RO should issue an appropriate SOC 
in the matter of service connection for 
tinnitus.  The appellant must be advised 
of the time limit for filing a substantive 
appeal, and that, in order for the Board 
to have jurisdiction in this matter, he 
must submit a timely substantive appeal.  
If he timely perfects an appeal, this 
matter should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

4.  The RO should readjudicate the claim 
of service connection for bilateral 
hearing loss in light of all evidence 
added to the record since their last 
previous review.  If it remains denied, 
the RO should provide the appellant an 
appropriate supplemental SOC, and give him 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


